J-S39038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 RALPH D. SHELLENHAMER                      :
                                            :
                     Appellant              :        No. 1844 MDA 2017

               Appeal from the PCRA Order November 1, 2017
             in the Court of Common Pleas of Lancaster County,
             Criminal Division at No(s): CP-36-CR-0001035-2012

BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED AUGUST 22, 2018

      Ralph D. Shellenhamer (“Shellenhamer”), pro se, appeals from the

Order dismissing his first Petition for relief filed pursuant to the Post Conviction

Relief Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court set forth the relevant procedural history underlying this

appeal as follows:

      On July 11, 2014, [Shellenhamer] appeared before the [trial
      court] for a Probation Violation Hearing (“PV Hearing”), at which
      time [Shellenhamer] was found to be in violation of the terms of
      his probation on Docket Numbers 5460-2010 [(hereinafter “No.
      5460-2010”)] and 1035-2012 [(hereinafter “No. 1035-2012”)].
      Following the PV Hearing, [Shellenhamer’s] sentence was deferred
      to allow for a Pre-Sentence Investigation [] report. On October 7,
      2014, a sentencing hearing was held, and [Shellenhamer] was
      sentenced as follows:

      [No.] 5460-2010

         Count 1 Retail Theft – Probation revoked, 1½ - 3 years’
         incarceration;
J-S39038-18


       [No.] 1035-2012

          Count 1 Terrorist[ic] Threats – Probation revoked, 1½ - 3
          years’ incarceration;

          Count 2 Terrorist[ic] Threats – Probation revoked, 1½ - 3
          years’ incarceration.

       [Shellenhamer’s] sentence on Count 1 of [] No. 1035-2012 was
       made to run consecutive to [No.] 5460-2010, while [his] sentence
       on Count 2[,] on [] No. 1035-2012[,] was made to run
       consecutive to Count 1 on [No.] 1035-2012. [Shellenhamer’s]
       aggregate sentence on his probation violations was not less than
       four and one-half (4½) nor more than nine (9) years’
       incarceration.

             [Shellenhamer] filed a Post-Sentence Motion to Modify
       Sentence on October 17, 2014, as well as an additional Post-
       Sentence Motion on October 28, 2014, and Supplemental Post-
       Sentence Motion on December 18, 2014. The [trial] court denied
       [Shellenhamer’s] Motions …. [Shellenhamer] filed a Notice of
       Appeal to the Superior Court on February 18, 2015. … [H]owever,
       on November 12, 2015, [his] appeal was quashed as untimely.
       An Application for Reargument was filed on November 25, 2015,
       which the Superior Court denied on January 1, 2016.

PCRA Court Pa.R.Crim.P. 907 Notice, 10/20/17, at 1-2 (footnotes omitted).

       On January 3, 2017, Shellenhamer filed a pro se PCRA Petition, arguing

that his prior counsel had rendered ineffective assistance for failing to timely

file a requested direct appeal.1 The PCRA court appointed Shellenhamer PCRA

counsel, who thereafter sought leave to withdraw her representation pursuant

to   Commonwealth           v.   Turner,       544   A.2d   927   (Pa.   1988),   and



____________________________________________


1Shellenhamer also raised two other issues, but neither was cognizable for
having been previously litigated. See PCRA Court Pa.R.Crim.P. 907 Notice,
10/20/17, at 4 n.11; see also 42 Pa.C.S.A. § 9543(a)(3).

                                           -2-
J-S39038-18


Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). On

June 5, 2017, Shellenhamer filed a pro se Amended PCRA Petition.

       On October 20, 2017, the PCRA court issued a Pa.R.Crim.P. 907 Notice.

Therein, the court (1) announced its intent to dismiss Shellenhamer’s PCRA

Petition as being untimely and not subject to any of the statutory time-bar

exceptions; and (2) granted PCRA counsel leave to withdraw. Shellenhamer

then filed a pro se Response to the Rule 907 Notice, asserting that the PCRA

court had the inherent authority, and obligation, to correct a patent illegality

in his sentence.2 On November 1, 2017, the PCRA court entered an Order

dismissing the PCRA Petition, after which Shellenhamer filed a timely Notice

of Appeal.

       Shellenhamer now presents the following issue for our review: “Did the

[PCRA] court abuse its discretion and deny [Shellenhamer] the enjoyment of

the time-honored inherent power of the court to correct a patent error despite

the absence of traditional jurisdiction[?]”        Brief for Appellant at 2

(capitalization omitted).




____________________________________________


2 In support, Shellenhamer cited to the decision in Commonwealth v.
Holmes, 933 A.2d 57 (Pa. 2007), wherein our Supreme Court held that a trial
court possesses the inherent jurisdiction to correct “patent and obvious
mistakes” in the absence of statutory jurisdiction under 42 Pa.C.S.A. § 5505
(affording a trial court authority to modify or rescind an order within 30 days
after its entry if no appeal has been taken). See Holmes, 933 A.2d at 66-
67.

                                           -3-
J-S39038-18


      We begin by noting our well-settled standard of review: “In reviewing

the [dismissal] of PCRA relief, we examine whether the PCRA court’s

determination is supported by the record and free of legal error.”

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citation

omitted).

      Under the PCRA, any PCRA petition “shall be filed within one year of the

date the judgment becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1). Any PCRA

petition that is not filed within one year of the date the judgment becomes

final is time-barred, unless the petitioner has pled and proven one of the three

exceptions to the PCRA’s time limitation set forth in 42 Pa.C.S.A.

§ 9545(b)(1)(i-iii). The PCRA’s timeliness requirements are jurisdictional in

nature, and a court may not address the merits of the issues raised if the

PCRA petition was not timely filed. Commonwealth v. Albrecht, 994 A.2d

1091, 1093 (Pa. 2010). Finally, relevant to the instant appeal, “[a]lthough

legality of sentence is always subject to review within the PCRA, claims must

still first satisfy the PCRA’s time limits or one of the exceptions thereto.”

Holmes, 933 A.2d at 60 (citation omitted).

      Shellenhamer’s instant PCRA Petition is facially untimely, as he filed it

over two years after his judgment of sentence became final, in November




                                     -4-
J-S39038-18


2014. In his brief,3 Shellenhamer does not contend that he met any of the

timeliness exceptions to the PCRA’s jurisdictional time bar.         Indeed, he

concedes that the PCRA court lacked “traditional jurisdiction” to correct his

purportedly illegal sentence.          Brief for Appellant at 2.   Nevertheless,

Shellenhamer argues that pursuant to Holmes, supra, the PCRA court had

the power to correct the obvious illegality of his sentence,4 despite being

divested of jurisdiction. See Brief for Appellant at 4.

       Even if, arguendo, there was an obvious illegality in Shellenhamer’s

sentence (which claim is belied by the record, in any event), the PCRA court

would not have had jurisdiction to consider Shellenhamer’s claim due to the

untimeliness of his PCRA Petition. See Commonwealth v. Jackson, 30 A.3d

516, 521 (Pa. Super. 2011) (recognizing that although there is “limited

authority of a trial court to correct patent errors in sentences absent statutory

jurisdiction under [42 Pa.C.S.A. §] 5505; it [does] not establish an alternate



____________________________________________


3  We note our disapproval of the underdeveloped Argument section of
Shellenhamer’s brief, which consists of merely two sentences and contains no
citation to the record. See Commonwealth v. Beshore, 916 A.2d 1128,
1140 (Pa. Super. 2007) (en banc) (stating that this Court will not develop an
argument for an appellant and that the failure to develop an adequate
argument in an appellate brief may result in waiver of the claim under
Pa.R.A.P. 2119); see also Commonwealth v. Kearney, 92 A.3d 51, 66-67
(Pa. Super. 2014) (noting it is not the responsibility of this Court to scour the
record to find evidence to support an argument).

4 Shellenhamer believes that his probation revocation sentence is illegal
because he “was on parole at the time of his March 22, 2014 violation[,]” and
his “term of probation was not yet imposed.” Brief for Appellant at 3.

                                           -5-
J-S39038-18


remedy for collateral relief that sidesteps the jurisdictional requirements of

the PCRA.”). Indeed, though the Jackson Court acknowledged the holding in

Holmes, the panel nevertheless held that “we have found no authority

wherein the appellate courts of this Commonwealth have recognized a PCRA

court’s inherent jurisdiction to consider a claim filed after the expiration of the

PCRA filing period.” Jackson, 30 A.3d at 519.

      Accordingly, Shellenhamer’s sole issue on appeal entitles him to no

relief, and the PCRA court did not err in dismissing his first PCRA Petition as

being untimely. See id. at 522-23.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/22/2018




                                       -6-